Exhibit NEWS RELEASE For Immediate Release DARLING INTERNATIONAL ANNOUNCES RESULTS FOR FOURTH QUARTER AND FISCAL 2009 March 3, 2010 – IRVING, TEXAS – Darling International Inc. (NYSE: DAR)todayreporteda fourth quarter net income of $9.2 million, or $0.11 per share, andnet income of $41.8 million, or $0.51 per share, for its fiscal year ended January 2, 2010.Sales and results of operations for the fourth quarter and fiscal year as compared to the same periods of the prior year are as follows: Fourth Quarter 2009 For the fourth quarter of 2009, the company reported net sales of $149.6 million as compared to $148.5 million for the fourth quarter of 2008.Higher finished product prices offset reduced raw material volume to account for the $1.1 million increase. Net income for the fourth quarter of 2009 increased to $9.2 million, or $0.11 per share, as compared to a net loss of <$13.9> million, or <$0.17> per share for the 2008 comparable period.The $23.1 million increase in net income for the fourth quarter resulted primarily from: (i) higher finished product prices; (ii) the 2008 impact of a $15.9 million impairment charge and a $3.2 million charge related to a probable mass termination withdrawal liability arising from a multi-employee pension plan; and (iii) lower energy costs related to natural gas and diesel fuel, which was partially offset by reduced raw material volume and $1.0 million in cost related to the company’s potential renewable diesel joint venture project and acquisition related cost. Fiscal Year 2009 Darling International Chairman and Chief Executive Officer, Randall Stuewe, said, “We are very pleased with our results for fiscal 2009.Earnings stabilized after a volatile fourth quarter of fiscal 2008.Our raw material volume declined significantly in fiscal 2009 compared to fiscal 2008 driven by lower cattle, hog and poultry slaughters as well as restaurant volume declines in the food service industry.The company addressed these challenges by taking effective cost cutting measures to offset the lower raw material volume and benefitted from a significant reduction in our energy costs for natural gas and diesel fuel.” –MORE– 1 For fiscal year 2009, the company reported net sales of $597.8 million as compared to $807.5 million for fiscal year 2008.The $209.7 million decrease in sales is primarily attributable to lower finished product prices and reduced raw material volume. For fiscal year 2009, the company reported net income of $41.8 million, or $0.51 per share, as compared to $54.6 million, or $0.66 per share, for the 2008 comparable period.The $12.8 million decrease in net income for fiscal year 2009 resulted primarily from decreases in both volume and yield of raw material and lower finished product prices, which was partially offset by:(i) a $27.8 million decrease in energy costs related to natural gas and diesel fuel; and (ii) the 2008 impact of a $15.9 million impairment charge and a $3.2 million charge related to a probable mass termination withdrawal liability arising from a multi-employee pension plan. Darling
